 



 
Exhibit 10.1
 
CONFORMED COPY
 
WEBMD HEALTH CORP.

 

2005 LONG-TERM INCENTIVE PLAN
 
 
(AS AMENDED THROUGH SEPTEMBER 18, 2007)
 
 
ARTICLE 1

 
PURPOSE
 
1.1 General.  The purpose of the WebMD Health Corp. 2005 Long-Term Incentive
Plan (as it may be amended from time to time, the “Plan”) is to promote the
success, and enhance the value, of WebMD Health Corp., a Delaware Corporation
(the “Corporation”), by linking the personal interests of its employees,
officers, directors and consultants to those of Corporation shareholders and by
providing such persons with an incentive for outstanding performance. The Plan
is further intended to provide flexibility to the Corporation in its ability to
motivate, attract and retain the services of employees, officers, directors and
consultants upon whose judgment, interest and special effort the successful
conduct of the Corporation’s operation is largely dependent. Accordingly, the
Plan permits the grant of incentive awards from time to time to selected
employees and officers, directors and consultants.
 
ARTICLE 2
 
EFFECTIVE DATE
 
2.1 Effective Date.  The Plan became effective on the date upon which it was
approved by the Board and the shareholders of the Corporation, which was
September 26, 2005 (the “Effective Date”). The effective date of the amendment
and restatement of the Plan is July 27, 2006 (the “Amendment and Restatement
Date”).
 
ARTICLE 3

 
DEFINITIONS
 
3.1 Definitions.  When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence and is
not otherwise defined in the Plan, the word or phrase shall generally be given
the meaning ascribed to it in this Section. The following words and phrases
shall have the following meanings:
 
(a) “1933 Act” means the Securities Act of 1933, as amended from time to time.
 
(b) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
(c) “Affiliate” means any Parent or Subsidiary and any person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Corporation.
 
(d) “Amendment and Restatement Date” has the meaning specified in Section 2.1.
 
(e) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Share Award, Dividend Equivalent Award or Other Stock-Based Award,
or any other right or interest relating to Stock or cash, granted to a
Participant under the Plan.





--------------------------------------------------------------------------------



 



(f) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.
 
(g) “Board” means the Board of Directors of the Corporation.
 
(h) “Cause” as a reason for a Participant’s termination of employment or service
shall have the meaning assigned such term in the employment agreement, if any,
between such Participant and the Corporation or an affiliated company, provided,
however, that if there is no such employment agreement in which such term is
defined, “Cause” shall mean any of the following acts by the Participant, as
determined by the Board: gross neglect of duty, prolonged absence from duty
without the consent of the Corporation, intentionally engaging in any activity
that is in conflict with or adverse to the business or other interests of the
Corporation, or willful misconduct, misfeasance or malfeasance of duty which is
reasonably determined to be detrimental to the Corporation.
 
(i) “Change of Control” means and includes the occurrence of any one of the
following events:
 
(i) individuals who, at the effective date of the Initial Public Offering,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director after the Effective Date and whose election or nomination for election
was approved by a vote of at least a majority of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Corporation in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Corporation as a result of an actual or threatened election contest (as
described in Rule 14a-11 under the 1934 Act (“Election Contest”)) or other
actual or threatened solicitation of proxies or consents by or on behalf of any
“person” (as such term is defined in Section 3(a)(9) of the 1934 Act and as used
in Section 13(d)(3) and 14(d)(2) of the 1934 Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director;
 
(ii) any person becomes a “beneficial owner” (as defined in Rule 13d-3 under the
1934 Act), directly or indirectly, of securities of the Corporation representing
50% or more of the combined voting power of the Corporation’s then outstanding
securities eligible to vote for the election of the Board (the “Corporation
Voting Securities”); provided, however, that the event described in this
paragraph (ii) shall not be deemed to be a Change of Control of the Corporation
by virtue of any of the following acquisitions: (A) any acquisition by a person
who is on the Effective Date the beneficial owner of 50% or more of the
outstanding Corporation Voting Securities, (B) an acquisition by the Corporation
which reduces the number of Corporation Voting Securities outstanding and
thereby results in any person acquiring beneficial ownership of more than 50% of
the outstanding Corporation Voting Securities, provided that if after such
acquisition by the Corporation such person becomes the beneficial owner of
additional Corporation Voting Securities that increase the percentage of
outstanding Corporation Voting Securities beneficially owned by such person, a
Change of Control of the Corporation shall then occur, (C) an acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Parent or Subsidiary, (D) an acquisition by an underwriter
temporarily holding securities pursuant to an offering of such securities or
(E) an acquisition pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)); or
 
(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the
Corporation that requires the approval of the Corporation’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Corporation’s assets to an entity that is not an affiliate of the
Corporation (a “Sale”), unless immediately following such Reorganization or
Sale: (A) more than 50% of the total voting power of (x) the corporation
resulting from such Reorganization or the corporation which has acquired all or
 
PAGE 2



--------------------------------------------------------------------------------



 



substantially all of the assets of the Corporation (in either case, the
“Surviving Corporation”) or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of 100% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by the Corporation Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Corporation Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Corporation Voting Securities among the holders thereof immediately
prior to the Reorganization or Sale, (B) no person (other than (x) the
Corporation, (y) any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Corporation or the Parent Corporation or (z) a
person who immediately prior to the Reorganization or Sale was the beneficial
owner of 25% or more of the outstanding Corporation Voting Securities) is the
beneficial owner, directly or indirectly, of 25% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Reorganization or Sale
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Reorganization or Sale (any
Reorganization or Sale which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”);
 
provided, however, that in no event shall a Change of Control be deemed to have
occurred so long as Emdeon Corporation directly or indirectly beneficially owns
at least 50% of the voting power represented by the securities of the
Corporation entitled to vote generally in the election of the Corporation’s
directors; and provided further, however, that under no circumstances shall a
split-off, spin-off, stock dividend or similar transaction as a result of which
the voting securities of the Corporation are distributed to shareholders of
Emdeon Corporation or its successors constitute a Change of Control.
 
Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A of the Code, and payment or settlement of such Award is to be
accelerated in connection with an event that would otherwise constitute a Change
of Control, no event set forth in clause (i), (ii) or (iii) will constitute a
Change of Control for purposes of the Plan and any Award Agreement unless such
event also constitutes a “change in the ownership”, “change in the effective
control” or “change in the ownership of a substantial portion of the assets” of
the Corporation as defined under Section 409A of the Code and the Treasury
guidance promulgated thereunder.
 
(j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
 
(k) “Committee” means, subject to the last sentence of Section 4.1, the
committee of the Board described in Article 4.
 
(l) “Covered Employee” means a covered employee as defined in Section 162(m)(3)
of the Code, provided that no employee shall be a Covered Employee until the
deduction limitations of Section 162(m) of the Code are applicable to the
Corporation and any reliance period under Treasury
Regulation Section 1.162-27(f) has expired.
 
(m) “Disability” has the meaning ascribed under the long-term disability plan
applicable to the Participant. Notwithstanding the above, (i) with respect to an
Incentive Stock Option, Disability shall mean Permanent and Total Disability as
defined in Section 22(e)(3) of the Code and (ii) to the extent an Award is
subject to Section 409A of the Code, and payment or settlement of the Award is
to be accelerated solely as a result of the Participant’s Disability, Disability
shall have the meaning ascribed thereto under Section 409A of the Code and the
Treasury guidance promulgated thereunder.
 
(n) “Dividend Equivalent” means a right granted to a Participant under
Article 11.
 
PAGE 3



--------------------------------------------------------------------------------



 



(o) “Effective Date” has the meaning assigned such term in Section 2.1.
 
(p) “Fair Market Value”, on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the Nasdaq National Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported or (ii) if the Stock is not listed
on a securities exchange or traded over the Nasdaq National Market, Fair Market
Value will be determined by such other method as the Committee determines in
good faith to be reasonable. With respect to awards granted on the effective
date of the Corporation’s Initial Public Offering, Fair Market Value shall mean
the price at which the Stock is initially offered in the Initial Public
Offering.
 
(q) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
 
(r) “Initial Public Offering” means the underwritten initial public offering of
equity securities of the Corporation pursuant to an effective registration
statement under the 1933 Act.
 
(s) “Non-Employee Director” means a member of the Board who is not an employee
of the Corporation or any Parent or Affiliate.
 
(t) “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.
 
(u) “Option” means a right granted to a Participant under Article 7 to purchase
Stock at a specified price during specified time periods. An Option may be
either an Incentive Stock Option or a Non-Qualified Stock Option.
 
(v) “Other Stock-Based Award” means a right, granted to a Participant under
Article 12, that relates to or is valued by reference to Stock or other Awards
relating to Stock.
 
(w) “Parent” means a corporation which owns or beneficially owns a majority of
the outstanding voting stock or voting power of the Corporation. Notwithstanding
the above, with respect to an Incentive Stock Option, Parent shall have the
meaning set forth in Section 424(e) of the Code.
 
(x) “Participant” means a person who, as an employee, officer, consultant or
director of the Corporation or any Parent, Subsidiary or Affiliate, has been
granted an Award under the Plan.
 
(y) “Performance Share” means a right granted to a Participant under Article 9,
to receive cash, Stock, or other Awards, the payment of which is contingent upon
achieving certain performance goals established by the Committee.
 
(z) “Restricted Stock Award” means Stock granted to a Participant under
Article 10 that is subject to certain restrictions and to risk of forfeiture.
 
(aa) “Stock” means the $.01 par value Class A common stock of the Corporation
and such other securities of the Corporation as may be substituted for Stock
pursuant to Article 15.
 
(bb) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a share of Stock as of the date of exercise of the SAR over the
grant price of the SAR, all as determined pursuant to Article 8.
 
(cc) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting equity securities
or voting power is beneficially owned directly or indirectly by the Corporation.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.
 
(dd) “Emdeon Corporation” means Emdeon Corporation, a Delaware corporation.
 
PAGE 4



--------------------------------------------------------------------------------



 



ARTICLE 4

 
ADMINISTRATION
 
4.1 Committee.  The Plan shall be administered by a committee (the “Committee”)
appointed by the Board (which Committee shall consist of two or more directors)
or, at the discretion of the Board from time to time, the Plan may be
administered by the Board. It is intended that the directors appointed to serve
on the Committee shall be “non-employee directors” (within the meaning of
Rule 16b-3 promulgated under the 1934 Act) and “outside directors” (within the
meaning of Section 162(m) of the Code) to the extent that Rule 16b-3 and, if
necessary for relief from the limitation under Section 162(m) of the Code and
such relief is sought by the Corporation, Section 162(m) of the Code,
respectively, are applicable. However, the mere fact that a Committee member
shall fail to qualify under either of the foregoing requirements shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan. The members of the Committee shall be appointed by, and may be
changed at any time and from time to time in the discretion of, the Board.
During any time that the Board is acting as administrator of the Plan, it shall
have all the powers of the Committee hereunder, and any reference herein to the
Committee (other than in this Section 4.1) shall include the Board.
Notwithstanding the foregoing, (i) initial Awards granted to Participants in
connection with the Initial Public Offering may be determined, and (ii) to the
extent determined by the Board, following the Initial Public Offering the Plan
may be administered, by the compensation committee of the board of directors of
Emdeon Corporation and all references to such Committee in the Plan shall be
deemed to refer to such Committee for so long as it serves as the Plan
administrator.
 
4.2 Action by the Committee.  For purposes of administering the Plan, the
following rules of procedure shall govern the Committee. A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by the members of the Committee in lieu of a meeting,
shall be deemed the acts of the Committee. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Corporation or
any Parent or Affiliate, the Corporation’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Corporation to assist in the administration of the Plan.
 
4.3 Authority of Committee.  Except as provided below, the Committee has the
exclusive power, authority and discretion to:
 
(a) Designate Participants;
 
(b) Determine the type or types of Awards to be granted to each Participant;
 
(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;
 
(d) Determine the terms and conditions of any Award granted under the Plan,
including, but not limited to, the exercise price, grant price or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;
 
(e) Accelerate the vesting or lapse of restrictions of any outstanding Award,
based in each case on such considerations as the Committee in its sole
discretion determines;
 
(f) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards or other property, or an Award may be canceled, forfeited or
surrendered;
 
(g) Prescribe the form of each Award Agreement, which need not be identical for
each Participant or amend any Award Agreement;
 
PAGE 5



--------------------------------------------------------------------------------



 



(h) Decide all other matters that must be determined in connection with an
Award;
 
(i) Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
 
(j) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the
Plan; and
 
(k) Amend the Plan as provided herein.
 
Notwithstanding the foregoing authority, except as provided in or pursuant to
Article 15, the Committee shall not authorize, generally or in specific cases
only, for the benefit of any Participant, any adjustment in the exercise price
of an Option or the base price of a Stock Appreciation Right, or in the number
of shares subject to an Option or Stock Appreciation Right granted hereunder by
(i) cancellation of an outstanding Option or Stock Appreciation Right and a
subsequent regranting of an Option or Stock Appreciation Right, (ii) amendment
to an outstanding Option or Stock Appreciation Right, (iii) substitution of an
outstanding Option or Stock Appreciation Right or (iv) any other action that
would be deemed to constitute a repricing of such an Award under applicable law,
in each case, without prior approval of the Corporation’s stockholders.
 
4.4 Delegation of Authority.  To the extent not prohibited by applicable laws,
rules and regulations, the Board or the Committee may, from time to time,
delegate some or all of its authority under the Plan to a subcommittee or
subcommittees thereof or to one or more directors or executive officers of the
Corporation as it deems appropriate under such conditions or limitations as it
may set at the time of such delegation or thereafter, except that neither the
Board nor the Committee may delegate its authority pursuant to Article 16 to
amend the Plan. For purposes of the Plan, references to the Committee shall be
deemed to refer to any subcommittee, subcommittees, directors or executive
officers to whom the Board or the Committee delegates authority pursuant to this
Section 4.4.
 
4.5 Decisions Binding.  The Committee’s interpretation of the Plan, any Awards
granted under the Plan, any Award Agreement and all decisions and determinations
by the Committee with respect to the Plan are final, binding and conclusive on
all parties.
 
ARTICLE 5

 
SHARES SUBJECT TO THE PLAN
 
5.1 Number of Shares.  Subject to adjustment as provided in Article 15, the
aggregate number of shares of Stock reserved and available for Awards or which
may be used to provide a basis of measurement for or to determine the value of
an Award (such as with a Stock Appreciation Right or Performance Share Award)
shall be 9,000,000 shares (the “Maximum Number”). Not more than the Maximum
Number of shares of Stock shall be granted in the form of Incentive Stock
Options.
 
5.2 Lapsed Awards.  To the fullest extent permissible under Rule 16b-3 under the
1934 Act and Section 422 of the Code and any other applicable laws, rules and
regulations, (i) if an Award is canceled, terminates, expires, is forfeited or
lapses for any reason without having been exercised or settled, any shares of
Stock subject to the Award will be added back into the Maximum Number and will
again be available for the grant of an Award under the Plan and (ii) shares of
Stock subject to SARs or other Awards settled in cash and the number of shares
of Stock tendered or withheld to satisfy a Participant’s tax withholding
obligations shall be added back into the Maximum Number and will be available
for the grant of an Award under the Plan.
 
5.3 Stock Distributed.  Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.
 
PAGE 6



--------------------------------------------------------------------------------



 



5.4 Limitation on Awards.  Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Article 15), the maximum
number of shares of Stock with respect to one or more Options and/or SARs that
may be granted during any one calendar year under the Plan to any one
Participant shall be 412,500 (all of which may be granted as Incentive Stock
Options); provided, however, that in connection with his or her initial
employment with the Corporation, a Participant may be granted Options or SARs
with respect to up to an additional 412,500 shares of Stock (all of which may be
granted as Incentive Stock Options), which shall not count against the foregoing
annual limit. The maximum Fair Market Value (measured as of the date of grant)
of any Awards other than Options and SARs that may be received by any one
Participant (less any consideration paid by the Participant for such Award)
during any one calendar year under the Plan shall be $5,000,000. The maximum
number of shares of Stock that may be subject to one or more Performance Share
Awards (or used to provide a basis of measurement for or to determine the value
of Performance Share Awards) in any one calendar year to any one participant
(determined on the date of payment of settlement) shall be 412,500.
 
ARTICLE 6

 
ELIGIBILITY
 
6.1 General.  Awards may be granted only to individuals who are employees,
officers, directors or consultants of the Corporation or a Parent or an
Affiliate. In the discretion of the Committee, Awards may be made to Covered
Employees which are intended to constitute qualified performance-based
compensation under Section 162(m) of the Code.
 
ARTICLE 7

 
STOCK OPTIONS
 
7.1 General.  The Committee is authorized to grant Options to Participants on
the following terms and conditions:
 
(a) Exercise Price.  The exercise price per share of Stock under an Option shall
be determined by the Committee at the time of the grant but in no event shall
the exercise price be less than 100% of the Fair Market Value of a share of
Stock on the date of grant.
 
(b) Time and Conditions of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e) and 7.3. The Committee also shall determine the performance or
other conditions, if any, that must be satisfied before all or part of an Option
may be exercised. The Committee may waive any exercise provisions at any time in
whole or in part based upon factors as the Committee may determine in its sole
discretion so that the Option becomes exerciseable at an earlier date.
 
(c) Payment.  Unless otherwise determined by the Committee, the exercise price
of an Option may be paid (i) in cash, (ii) by actual delivery or attestation to
ownership of freely transferable shares of stock already owned; provided,
however, that to the extent required by applicable accounting rules, such shares
shall have been held by the Participant for at least six months, (iii) by a
combination of cash and shares of Stock equal in value to the exercise price or
(iv) by such other means as the Committee, in its discretion, may authorize. In
accordance with the rules and procedures authorized by the Committee for this
purpose, an Option may also be exercised through a “cashless exercise” procedure
authorized by the Committee that permits Participants to exercise Options by
delivering a properly executed exercise notice to the Corporation together with
a copy of irrevocable instructions to a broker to deliver promptly to the
Corporation the amount of sale or loan proceeds necessary to pay the exercise
price and the amount of any required tax or other withholding obligations.
 
PAGE 7



--------------------------------------------------------------------------------



 



(d) Evidence of Grant.  All Options shall be evidenced by a written Award
Agreement between the Corporation and the Participant. The Award Agreement shall
include such provisions not inconsistent with the Plan as may be specified by
the Committee.
 
(e) Exercise Term.  In no event may any Option be exercisable for more than ten
years from the date of its grant.
 
7.2 Incentive Stock Options.  The terms of any Incentive Stock Options granted
under the Plan must comply with the following additional rules:
 
(a) Lapse of Option.  An Incentive Stock Option shall lapse under the earliest
of the following circumstances; provided, however, that the Committee may, prior
to the lapse of the Incentive Stock Option under the circumstances described in
paragraphs (3), (4) and (5) below, provide in writing that the Option will
extend until a later date, but if an Option is exercised after the dates
specified in paragraphs (3), (4) and (5) below, it will automatically become a
Non-Qualified Stock Option:
 
(1) The Incentive Stock Option shall lapse as of the option expiration date set
forth in the Award Agreement.
 
(2) The Incentive Stock Option shall lapse ten years after it is granted, unless
an earlier time is set in the Award Agreement.
 
(3) If the Participant terminates employment for any reason other than as
provided in paragraph (4) or (5) below, the Incentive Stock Option shall lapse,
unless it is previously exercised, three months after the Participant’s
termination of employment; provided, however, that if the Participant’s
employment is terminated by the Corporation for Cause, the Incentive Stock
Option shall (to the extent not previously exercised) lapse immediately.
 
(4) If the Participant terminates employment by reason of his Disability, the
Incentive Stock Option shall lapse, unless it is previously exercised, one year
after the Participant’s termination of employment.
 
(5) If the Participant dies while employed, or during the three-month period
described in paragraph (3) or during the one-year period described in
paragraph (4) and before the Option otherwise lapses, the Option shall lapse one
year after the Participant’s death. Upon the Participant’s death, any
exercisable Incentive Stock Options may be exercised by the Participant’s
beneficiary, determined in accordance with Section 14.5.
 
Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 14, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the shares that
were otherwise vested on the Participant’s termination of employment.
 
(b) Individual Dollar Limitation.  The aggregate Fair Market Value (determined
as of the time an Award is made) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000.00.
 
(c) Ten Percent Owners.  No Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Corporation or any Parent or Affiliate unless the exercise price per share of
such Option is at least 110% of the Fair Market Value per share of Stock at the
date of grant and the Option expires no later than five years after the date of
grant.
 
(d) Expiration of Incentive Stock Options.  No Award of an Incentive Stock
Option may be made pursuant to the Plan after the day immediately prior to the
tenth anniversary of the Effective Date.
 
PAGE 8



--------------------------------------------------------------------------------



 



(e) Right to Exercise.  During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.
 
(f) Directors.  The Committee may not grant an Incentive Stock Option to a
non-employee director. The Committee may grant an Incentive Stock Option to a
director who is also an employee of the Corporation or any Parent or Affiliate
but only in that individual’s position as an employee and not as a director.
 
7.3 Options Granted to Non-employee Directors.  Notwithstanding the foregoing,
Options granted to Non-Employee Directors under this Article 7 shall be subject
to the following additional terms and conditions:
 
(a) Lapse of Option.  An Option granted to a Non-Employee Director under this
Article 7 shall lapse under the earliest of the following circumstances:
 
(1) The Option shall lapse as of the option expiration date set forth in the
Award Agreement.
 
(2) If the Participant ceases to serve as a member of the Board for any reason
other than as provided in the proviso to this paragraph (2) or in
paragraph (3) below, the Option shall lapse, unless it is previously exercised,
(A) in the case of Option grants made to Non-Employee Directors after
January 27, 2006, three years after the Participant’s termination as a member of
the Board and (B) in the case of Option grants made to Non-Employee Directors on
or prior to January 27, 2006, on the later of (x) 51/2 months following the
Participant’s termination as a member of the Board of Directors or
(y) December 31 of the year in which such termination of service occurs;
provided, however, that if the Participant is removed for cause (determined in
accordance with the Corporation’s bylaws, as amended from time to time), the
Option shall (to the extent not previously exercised) lapse immediately.
 
(3) If the Participant ceases to serve as a member of the Board by reason of his
Disability or death, the Option shall lapse, unless it is previously exercised,
(A) in the case of Option grants made to Non-Employee Directors after
January 27, 2006, three years after the Participant’s termination as a member of
the Board and (B) in the case of Option grants made to Non-Employee Directors on
or prior to January 27, 2006, 141/2 months following the Participant’s
termination as a member of the Board of Directors. If the Participant dies
during the post termination exercise period specified above in paragraph (2) or
in paragraph (3) and before the Option otherwise lapses, the Option shall lapse
one year after the Participant’s death. Upon the Participant’s death, any
exercisable Options may be exercised by the Participant’s beneficiary,
determined in accordance with Section 14.5.
 
If a Participant exercises Options after termination of his service on the
Board, he may exercise the Options only with respect to the shares that were
otherwise exercisable on the date of termination of his service on the Board.
Such exercise otherwise shall be subject to the terms and conditions of this
Article 7.
 
(b) Acceleration Upon Change of Control.  Notwithstanding Section 7.1(b), in the
event of a Change of Control, each Option granted to a Non-Employee Director
under this Article 7 that is then outstanding immediately prior to such Change
of Control shall become immediately vested and exercisable in full on the date
of such Change of Control.
 
PAGE 9



--------------------------------------------------------------------------------



 



ARTICLE 8

 
STOCK APPRECIATION RIGHTS
 
8.1 Grant of Stock Appreciation Rights.  The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:
 
(a) Right to Payment.  Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:
 
(1) The Fair Market Value of one share of Stock on the date of exercise; over
 
(2) The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one share of
Stock on the date of grant.
 
(b) Other Terms.  All awards of Stock Appreciation Rights shall be evidenced by
an Award Agreement. The terms, methods of exercise, methods of settlement, form
of consideration payable in settlement, and any other terms and conditions of
any Stock Appreciation Right shall be determined by the Committee at the time of
the grant of the Award and shall be reflected in the Award Agreement.
 
ARTICLE 9

 
PERFORMANCE SHARES
 
9.1 Grant of Performance Shares.  The Committee is authorized to grant
Performance Shares to Participants on such terms and conditions as may be
selected by the Committee. The Committee shall have the complete discretion to
determine the number of Performance Shares granted to each Participant, subject
to Section 5.4. All Awards of Performance Shares shall be evidenced by an Award
Agreement.
 
9.2 Right to Payment.  A grant of Performance Shares gives the Participant
rights, valued as determined by the Committee, and payable to, or exercisable
by, the Participant to whom the Performance Shares are granted, in whole or in
part, as the Committee shall establish at grant or thereafter. The Committee
shall set performance goals and other terms or conditions to payment of the
Performance Shares in its discretion which, depending on the extent to which
they are met, will determine the number and value of Performance Shares that
will be paid to the Participant.
 
9.3 Other Terms.  Performance Shares may be payable in cash, Stock or other
property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Agreement.
 
ARTICLE 10

 
RESTRICTED STOCK AWARDS
 
10.1 Grant of Restricted Stock.  The Committee is authorized to make Awards of
Restricted Stock to Participants in such amounts and subject to such terms and
conditions as may be selected by the Committee. All Awards of Restricted Stock
shall be evidenced by a Restricted Stock Award Agreement.
 
10.2 Issuance and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, upon the satisfaction of performance
goals or otherwise, as the Committee determines at the time of the grant of the
Award or thereafter.
 
10.3 Forfeiture.  Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment during the
applicable restriction period or upon failure to satisfy
 
PAGE 10



--------------------------------------------------------------------------------



 



a performance goal during the applicable restriction period, Restricted Stock
that is at that time subject to restrictions shall be forfeited and reacquired
by the Corporation; provided, however, that the Committee may provide in any
Award Agreement that restrictions or forfeiture conditions relating to
Restricted Stock will be waived in whole or in part in the event of terminations
resulting from specified causes, and the Committee may in other cases waive in
whole or in part restrictions or forfeiture conditions relating to Restricted
Stock.
 
10.4 Certificates for Restricted Stock.  Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions and restrictions applicable to such Restricted Stock.
 
ARTICLE 11

 
DIVIDEND EQUIVALENTS
 
11.1 Grant of Dividend Equivalents.  The Committee is authorized to grant
Dividend Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Dividend Equivalents shall entitle the Participant
to receive payments (in cash, Stock or other property) equal to dividends with
respect to all or a portion of the number of shares of Stock subject to an
Award, as determined by the Committee. The Committee may provide that Dividend
Equivalents be paid or distributed when accrued, or be deemed to have been
reinvested in additional shares of Stock or otherwise reinvested.
 
ARTICLE 12

 
OTHER STOCK-BASED AWARDS
 
12.1 Grant of Other Stock-based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to shares of Stock, as deemed by the Committee to be
consistent with the purposes of the Plan, including, without limitation, shares
of Stock awarded purely as a “bonus” and not subject to any restrictions or
conditions, convertible or exchangeable debt securities, other rights
convertible or exchangeable into shares of Stock, stock units, phantom stock and
other Awards valued by reference to book value of shares of Stock or the value
of securities of or the performance of specified Parents or Subsidiaries. The
Committee shall determine the terms and conditions of such Awards.
 
ARTICLE 13

 
ANNUAL AWARDS TO NON-EMPLOYEE DIRECTORS
 
13.1 Grant of Options.  Each Non-Employee Director who is serving in such
capacity as of January 1 of each year that the Plan is in effect shall be
granted a Non-Qualified Option to purchase 13,200 shares of Stock, subject to
adjustment as provided in Article 15. In addition, each Non-Employee Director
who is serving in such capacity as of the effective date of the Initial Public
Offering shall be granted a Non-Qualified Stock Option to purchase 13,200 shares
of Stock on such date. Each such date that Options are to be granted under this
Article 13 is referred to hereinafter as a “Grant Date”. In addition, the
Committee may, in its sole discretion, permit or require each Non-Employee
Director to receive all or any portion of his or her compensation for services
as a director in the form of an Award under the Plan with such term and
conditions as may be determined by the Board in its sole discretion.
 
If on any Grant Date, shares of Stock are not available under the Plan to grant
to Non-Employee Directors the full amount of a grant contemplated by the
immediately preceding paragraph, then each Non-Employee Director shall receive
an Option (a “Reduced Grant”) to purchase shares of Stock in an amount
 
PAGE 11



--------------------------------------------------------------------------------



 



equal to the number of shares of Stock then available under the Plan divided by
the number of Non-Employee Directors as of the applicable Grant Date. Fractional
shares shall be ignored and not granted.
 
If a Reduced Grant has been made and, thereafter, during the term of the Plan,
additional shares of Stock become available for grant, then each person who was
a Non-Employee Director both on the Grant Date on which the Reduced Grant was
made and on the date additional shares of Stock become available (a “Continuing
Non-Employee Director”) shall receive an additional Option to purchase shares of
Stock. The number of newly available shares shall be divided equally among the
Options granted to the Continuing Non-Employee Directors; provided, however,
that the aggregate number of shares of Stock subject to a Continuing
Non-Employee Director’s additional Option plus any prior Reduced Grant to the
Continuing Non-Employee Director on the applicable Grant Date shall not exceed
13,200 shares (subject to adjustment pursuant to Article 15). If more than one
Reduced Grant has been made, available Options shall be granted beginning with
the earliest such Grant Date.
 
13.2 Option Price.  The option price for each Option granted under this
Article 13 shall be the Fair Market Value on the date of grant of the Option.
 
13.3 Term.  Each Option granted under this Article 13 shall, to the extent not
previously exercised, terminate and expire on the date ten (10) years after the
date of grant of the Option, unless earlier terminated as provided in
Section 13.4.
 
13.4 Lapse of Option.  An Option granted under this Article 13 shall not
automatically lapse by reason of the Participant ceasing to qualify as a
Non-Employee Director but remaining as a member of the Board. An Option granted
under this Article 13 shall lapse under the earliest of the following
circumstances:
 
(1) The Option shall lapse ten years after it is granted.
 
(2) If the Participant ceases to serve as a member of the Board for any reason
other than as provided in the proviso to this paragraph (2) or
paragraph (3) below, the Option shall lapse, unless it is previously exercised,
(A) in the case of Option grants made to Non-Employee Directors after
January 27, 2006, three years after the Participant’s termination as a member of
the Board and (B) in the case of Option grants made to Non-Employee Directors on
or prior to January 27, 2006, on the later of (x) 51/2 months following the
Participant’s termination as a member of the Board of Directors or
(y) December 31 of the year in which such termination of service occurs;
provided, however, that if the Participant is removed for cause (determined in
accordance with the Corporation’s bylaws, as amended from time to time), the
Option shall (to the extent not previously exercised) lapse immediately.
 
(3) If the Participant ceases to serve as a member of the Board by reason of his
Disability or death, the Option shall lapse, unless it is previously exercised,
(A) in the case of Option grants made to Non-Employee Directors after
January 27, 2006, three years after the Participant’s termination as a member of
the Board and (B) in the case of Option grants made to Non-Employee Directors on
or prior to January 27, 2006, 141/2 months following the Participant’s
termination as a member of the Board of Directors.
 
(4) If the Participant dies during the post termination exercise period
specified above in paragraph (2) or in paragraph (3) and before the Option
otherwise lapses, the Option shall lapse one year after the Participant’s death.
Upon the Participant’s death, any exercisable Options may be exercised by the
Participant’s beneficiary, determined in accordance with Section 14.5.
 
If a Participant exercises Options after termination of his or her service on
the Board, he or she may exercise the Options only with respect to the shares
that were otherwise exercisable on the date of termination of his service on the
Board. Such exercise otherwise shall be subject to the terms and conditions of
this Article 13.
 
PAGE 12



--------------------------------------------------------------------------------



 



13.5 Cancellation of Options.  Upon a Participant’s termination of service for
any reason other than death or Disability, all Options that have not vested in
accordance with the Plan shall be cancelled immediately.
 
13.6 Exercisability.  Subject to Section 13.7, each Option grant under this
Article 13 shall be exercisable as to twenty-five percent (25%) of the Option
shares on each of the first, second, third and fourth anniversaries of the Grant
Date, such that the Options will be fully exercisable after four years from the
Grant Date.
 
13.7 Acceleration Upon Change of Control.  Notwithstanding Section 13.6, in the
event of a Change of Control, each Option granted under this Article 13 that is
then outstanding immediately prior to such Change of Control shall become
immediately exercisable in full on the date of such Change in Control.
 
13.8 Termination of Article 13.  No Options shall be granted under this
Article 13 after January 1, 2015.
 
13.9 Non-exclusivity.  Nothing in this Article 13 shall prohibit the Committee
from making discretionary Awards to Non-Employee Directors pursuant to the other
provisions of the Plan before or after January 1, 2015. Options granted pursuant
to this Article 13 shall be governed by the provisions of this Article 13 and by
other provisions of the Plan to the extent not inconsistent with the provisions
of this Article 13.
 
ARTICLE 14

 
PROVISIONS APPLICABLE TO AWARDS
 
14.1 Stand-alone, Tandem, and Substitute Awards.  Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone or in addition
to, in tandem with, (subject to the last sentence of Section 4.3) or in
substitution for, any other Award granted under the Plan. If an Award is granted
in substitution for another Award, the Committee may require the surrender of
such other Award in consideration of the grant of the new Award. Awards granted
in addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.
 
14.2 Term of Award.  The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of ten years from the date of its grant
(or, if Section 7.2(c) applies, five years from the date of its grant).
 
14.3 Form of Payment for Awards.  Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Corporation or a Parent or Affiliate on the grant or exercise of an Award may be
made in such form as the Committee determines at or after the time of grant,
including, without limitation, cash, Stock, other Awards or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case determined in accordance with
rules adopted by, and at the discretion of, the Committee.
 
14.4 Limits on Transfer.  No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered or hypothecated to or
in favor of any party other than the Corporation or a Parent or Affiliate, or
shall be subject to any lien, obligation, or liability of such Participant to
any other party other than the Corporation or a Parent or Affiliate. No
unexercised or restricted Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution or,
except in the case of an Incentive Stock Option, pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code if such
Section applied to an Award under the Plan; provided, however, that the
Committee may (but need not) permit other transfers where the Committee
concludes that such transferability (i) does not result in accelerated taxation
or other adverse tax consequences, (ii) does not cause any Option intended to be
an Incentive Stock Option to fail to be described in Section 422(b) of the Code,
and (iii) is otherwise appropriate and desirable, taking into account any
factors deemed relevant, including, without limitation, state or federal tax or
securities laws applicable to transferable Awards.
 
PAGE 13



--------------------------------------------------------------------------------



 



14.5 Beneficiaries.  Notwithstanding Section 14.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and such Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time, provided the change or revocation is filed with the Committee.
 
14.6 Stock Certificates.  All Stock issuable under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted or traded. The Committee may place legends
on any Stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.
 
14.7 Acceleration Upon Death or Disability.  Unless otherwise set forth in an
Award Agreement, upon the Participant’s death or Disability during his
employment or service as a director, all outstanding Options, Stock Appreciation
Rights, Restricted Stock Awards and other Awards in the nature of rights that
may be exercised shall become fully exercisable and all restrictions on
outstanding Awards shall lapse. Any Option or Stock Appreciation Rights Awards
shall thereafter continue or lapse in accordance with the other provisions of
the Plan and the Award Agreement. To the extent that this provision causes
Incentive Stock Options to exceed the dollar limitation set forth in
Section 7.2(b), the excess Options shall be deemed to be Non-Qualified Stock
Options.
 
14.8 Acceleration of Vesting and Lapse of Restrictions.  Subject to
Sections 7.3(b) and 13.7, the Committee may, in its sole discretion, at any time
(including, without limitation, prior to, coincident with or subsequent to a
Change of Control) determine that (a) all or a portion of a Participant’s
Options, Stock Appreciation Rights and other Awards in the nature of rights that
may be exercised shall become fully or partially exercisable, and/or (b) all or
a part of the restrictions on all or a portion of the outstanding Awards shall
lapse, in each case, as of such date as the Committee may, in its sole
discretion, declare; provided, however, that, with respect to Awards that are
subject to Section 409A of the Code, the Committee shall not have the authority
to accelerate or postpone the timing of payment or settlement of an Award in a
manner that would cause such Award to become subject to the interest and penalty
provisions under Section 409A of the Code. The Committee may discriminate among
Participants and among Awards granted to a Participant in exercising its
discretion pursuant to this Section 14.8. All Awards made to Non-Employee
Directors shall become fully vested and, in the case of Options, Stock
Appreciation Rights and other Awards in the nature of rights that may be
exercised, fully exercisable in the event of the occurrence of a Change of
Control as of the date of such Change of Control.
 
14.9 Other Adjustments.  If (i) an Award is accelerated under Sections 7.3(b),
13.7 and/or 14.8 or (ii) a Change of Control occurs (regardless or whether
acceleration under Sections 7.3(b), 13.7 and/or 14.8 occurs), the Committee may,
in its sole discretion, provide (a) that the Award will expire after a
designated period of time after such acceleration or Change of Control, as
applicable, to the extent not then exercised, (b) that the Award will be settled
in cash rather than Stock, (c) that the Award will be assumed by another party
to a transaction giving rise to the acceleration or a party to the Change of
Control, (d) that the Award will otherwise be equitably converted or adjusted in
connection with such transaction or Change of Control, or (e) any combination of
the foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated; provided, however, that, with respect to Awards that are
subject to Section 409A of the Code, the Committee shall not have the authority
to accelerate or postpone the timing of payment or settlement of an Award in a
manner that would cause such Award to become subject to the interest and penalty
provisions under Section 409A of the Code.
 
PAGE 14



--------------------------------------------------------------------------------



 



14.10 Performance Goals.  In order to preserve the deductibility of an Award
under Section 162(m) of the Code, the Committee may determine that any Award
granted pursuant to this Plan to a Participant that is or is expected to become
a Covered Employee shall be determined solely on the basis of (a) the
achievement by the Corporation or Subsidiary of a specified target return, or
target growth in return, on equity or assets, (b) the Corporation’s stock price,
(c) the Corporation’s total shareholder return (stock price appreciation plus
reinvested dividends) relative to a defined comparison group or target over a
specific performance period, (d) the achievement by the Corporation or a Parent
or Subsidiary, or a business unit of any such entity, of a specified target, or
target growth in, net income, revenues, earnings per share, earnings before
income and taxes, and earnings before income, taxes, depreciation and
amortization, or (e) any combination of the goals set forth in (a) through
(d) above. If an Award is made on such basis, the Committee shall establish
goals prior to the beginning of the period for which such performance goal
relates (or such later date as may be permitted under Section 162(m) of the Code
or the regulations thereunder), and the Committee has the right for any reason
to reduce (but not increase) the Award, notwithstanding the achievement of a
specified goal. Any payment of an Award granted with performance goals shall be
conditioned on the written certification of the Committee in each case that the
performance goals and any other material conditions were satisfied.
 
14.11 Termination of Employment.  Whether military, government or other service
or other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A termination of
employment shall not occur (i) in a circumstance in which a Participant
transfers from the Corporation to one of its Parents or Subsidiaries, transfers
from a Parent or Affiliate to the Corporation, or transfers from one Parent or
Affiliate to another Parent or Affiliate, or (ii) in the discretion of the
Committee as specified at or prior to such occurrence, in the case of a
split-off, spin-off, sale or other disposition of the Participant’s employer
from the Corporation or any Parent or Affiliate. To the extent that this
provision causes Incentive Stock Options to extend beyond three months from the
date a Participant is deemed to be an employee of the Corporation, a Parent or
Affiliate for purposes of Section 424(f) of the Code, the Options held by such
Participant shall be deemed to be Non-Qualified Stock Options.
 
14.12 Loan Provisions.  Subject to applicable laws, rules and regulations,
including, without limitation, Section 402 of the Sarbanes-Oxley Act of 2002,
with the consent of the Committee, the Corporation may make, guarantee or
arrange for a loan or loans to a Participant with respect to the exercise of any
Option granted under this Plan and/or with respect to the payment of the
purchase price, if any, of any Award granted hereunder and/or with respect to
the payment by the Participant of any or all federal and/or state income taxes
due on account of the granting or exercise of any Award hereunder. The Committee
shall have full authority to decide whether to make a loan or loans hereunder
and to determine the amount, terms and provisions of any such loan(s), including
the interest rate to be charged in respect of any such loan(s), whether the
loan(s) are to be made with or without recourse against the borrower, the
collateral or other security, if any, securing the repayment of the loan(s), the
terms on which the loan(s) are to be repaid and the conditions, if any, under
which the loan(s) may be forgiven.
 
ARTICLE 15

 
CHANGES IN CAPITAL STRUCTURE
 
15.1 General.  Upon or in contemplation of (a) any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split, (b) any merger, combination, consolidation, or
other reorganization, (c) any spin-off, split-up, or similar extraordinary
dividend distribution in respect of the Stock (whether in the form of securities
or property), (d) any exchange of Stock or other securities of the Corporation,
or any similar, unusual or extraordinary corporate transaction in respect of the
Stock, or (e) a sale of all or substantially all the business or assets of the
Corporation as an entirety, then the
 
PAGE 15



--------------------------------------------------------------------------------



 



Committee shall, in such manner, to such extent (if any) and at such time as it
deems appropriate and equitable in the circumstances:
 
(i) proportionately adjust any or all of (A) the number and type of shares of
Stock (or other securities) that thereafter may be made the subject of Awards
(including the specific share limits, maximums and numbers of shares set forth
elsewhere in this Plan), (B) the number, amount and type of shares of Stock (or
other securities or property) subject to any or all outstanding Awards, (C) the
grant, purchase, or exercise price (which term includes the base price of any
SAR or similar right) of any or all outstanding Awards, (D) the securities, cash
or other property deliverable upon exercise or payment of any outstanding
Awards, or (E) the performance standards applicable to any outstanding
Awards, or
 
(ii) make provision for a cash payment or for the assumption, substitution or
exchange of any or all outstanding share-based Awards or the cash, securities or
property deliverable to the holder of any or all outstanding share-based Awards,
based upon the distribution or consideration payable to holders of the Stock
upon or in respect of such event.
 
The Committee may adopt such valuation methodologies for outstanding Awards as
it deems reasonable in the event of a cash or property settlement and, in the
case of Options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the Award. With respect to any Award of an Incentive Stock Option, the
Committee may make such an adjustment that causes the option to cease to qualify
as an Incentive Stock Option without the consent of the affected Participant.
 
In any of such events, the Committee may take such action prior to such event to
the extent that the Committee deems the action necessary to permit the
Participant to realize the benefits intended to be conveyed with respect to the
underlying shares in the same manner as is or will be available to stockholders
generally. In the case of any stock split or reverse stock split, if no action
is taken by the Committee, the proportionate adjustments contemplated by
clause (i) above shall nevertheless be made.
 
ARTICLE 16

 
AMENDMENT, MODIFICATION AND TERMINATION
 
16.1 Amendment, Modification and Termination.  The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan;
provided, however, that the Board or the Committee may condition any amendment
or modification on the approval of shareholders of the Corporation if such
approval is necessary or deemed advisable with respect to tax, securities or
other applicable laws, policies or regulations.
 
16.2 Awards Previously Granted.  At any time and from time to time, but subject
to Section 4.3, the Committee may amend, modify or terminate any outstanding
Award or Award Agreement without approval of the Participant; provided, however,
that, subject to the terms of the applicable Award Agreement, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination; provided further, however, that the original term of any Option
may not be extended. No termination, amendment, or modification of the Plan
shall adversely affect any Award previously granted under the Plan, without the
written consent of the Participant. Notwithstanding any provision herein to the
contrary, the Committee shall have broad authority to amend the Plan or any
outstanding Award under the Plan without approval of the Participant to the
extent necessary or desirable (i) to comply with, or take into account changes
in, applicable tax laws, securities laws, accounting rules and other applicable
laws, rules and regulations or (ii) to ensure that an Award is not subject to
interest and penalties under Section 409A of the Code.
 
PAGE 16



--------------------------------------------------------------------------------



 



ARTICLE 17

 
GENERAL PROVISIONS
 
17.1 No Rights to Awards.  No Participant or any eligible participant shall have
any claim to be granted any Award under the Plan, and neither the Corporation
nor the Committee is obligated to treat Participants or eligible participants
uniformly.
 
17.2 No Stockholder Rights.  No Award gives the Participant any of the rights of
a shareholder of the Corporation unless and until shares of Stock are in fact
issued to such person in connection with the exercise, payment or settlement of
such Award.
 
17.3 Withholding.  The Corporation or any Subsidiary, Parent or Affiliate shall
have the authority and the right to deduct or withhold, or require a Participant
to remit to the Corporation, an amount sufficient to satisfy federal, state,
local and other taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any taxable event arising as a result of the
Plan. With respect to withholding required upon any taxable event under the
Plan, the Committee may, at the time the Award is granted or thereafter, require
or permit that any such withholding requirement be satisfied, in whole or in
part, by (i) withholding from the Award shares of Stock or (ii) delivering
shares of Stock that are already owned, having a Fair Market Value on the date
of withholding equal to the minimum amount (and not any greater amount) required
to be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes. The Corporation or any Subsidiary, Parent or Affiliate,
as appropriate, shall also have the right to deduct from all cash payments made
to a Participant (whether or not such payment is made in connection with an
Award) any applicable taxes required to be withheld with respect to such
payments.
 
17.4 No Right to Continued Service.  Nothing in the Plan or any Award Agreement
shall interfere with or limit in any way the right of the Corporation or any
Parent or Affiliate to terminate any Participant’s employment or status as an
officer, director or consultant at any time, nor confer upon any Participant any
right to continue as an employee, officer, director or consultant of the
Corporation or any Parent or Affiliate. In its sole discretion, the Board or the
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver shares of Stock with respect to
awards hereunder.
 
17.5 Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Corporation or any Parent or Affiliate.
 
17.6 Indemnification.  To the extent allowable under applicable law, each member
of the Committee shall be indemnified and held harmless by the Corporation from
any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by such member in connection with or resulting from any claim, action,
suit or proceeding to which such member may be a party or in which he may be
involved by reason of any action or failure to act under the Plan and against
and from any and all amounts paid by such member in satisfaction of judgment in
such action, suit or proceeding against him; provided such member shall give the
Corporation an opportunity, at its own expense, to handle and defend the same
before such member undertakes to handle and defend it on his or her own behalf.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Corporation’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Corporation may have to indemnify them or hold
such persons harmless.
 
17.7 Relationship to Other Benefits.  No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Corporation or
any Parent or Affiliate unless provided otherwise in such other plan.
 
17.8 Expenses; Application of Funds.  The expenses of administering the Plan
shall be borne by the Corporation and its Parents or Subsidiaries. The proceeds
received by the Corporation from the sale of shares of Stock pursuant to Awards
will be used for general corporate purposes.
 
PAGE 17



--------------------------------------------------------------------------------



 



17.9 Titles and Headings.  The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
 
17.10 Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
 
17.11 Fractional Shares.  No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down.
 
17.12 Government and Other Regulations.  The obligation of the Corporation to
make payment of awards in Stock or otherwise shall be subject to all applicable
laws, rules and regulations, and to such approvals by government agencies as may
be required. To the extent that Awards under the Plan are awarded to individuals
who are domiciled or resident outside of the United States or to persons who are
domiciled or resident in the United States but who are subject to the tax laws
of a jurisdiction outside of the United States, the Committee may adjust the
terms of the Awards granted hereunder to such person (i) to comply with the laws
of such jurisdiction and (ii) to avoid adverse tax consequences relating to an
Award. The authority granted under the previous sentence shall include the
discretion for the Committee to adopt, on behalf of the Corporation, one or more
sub-plans applicable to separate classes of Participants who are subject to the
laws of jurisdictions outside of the United States.
 
17.13 Securities Law Restrictions.  An Award may not be exercised or settled and
no shares of Stock may be issued in connection with an Award unless the issuance
of such shares of Stock has been registered under the 1933 Act and qualified
under applicable state “blue sky” laws and any applicable foreign securities
laws, or the Corporation has determined that an exemption from registration and
from qualification under such state “blue sky” laws is available. The
Corporation shall be under no obligation to register under the 1933 Act, or any
state securities act, any of the shares of Stock issued in connection with the
Plan. The shares issued in connection with the Plan may in certain circumstances
be exempt from registration under the 1933 Act, and the Corporation may restrict
the transfer of such shares in such manner as it deems advisable to ensure the
availability of any such exemption. The Committee may require each Participant
purchasing or acquiring shares of Stock pursuant to an Award under the Plan to
represent to and agree with the Corporation in writing that such Participant is
acquiring the shares of Stock for investment purposes and not with a view to the
distribution thereof. All certificates for shares of Stock delivered under the
Plan shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any exchange upon which
the Stock is then listed, and any applicable securities law, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
 
17.14 Satisfaction of Obligations.  Subject to applicable law, the Corporation
may apply any cash, shares of Stock, securities or other consideration received
upon exercise or settlement of an Award to any obligations a Participant owes to
the Corporation and its Parents, Subsidiaries or Affiliates in connection with
the Plan or otherwise, including, without limitation, any tax obligations or
obligations under a currency facility established in connection with the Plan.
 
17.15 Section 409A of the Code.  If any provision of the Plan or an Award
Agreement contravenes any regulations or Treasury guidance promulgated under
Section 409A of the Code or could cause an Award to be subject to the interest
and penalties under Section 409A of the Code, such provision of the Plan or any
Award Agreement shall be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code. Moreover, any discretionary
authority that the Board or the Committee may have pursuant to the Plan shall
not be applicable to an Award that is subject to Section 409A of the Code to the
extent such discretionary authority will contravene Section 409A of the Code or
the Treasury guidance promulgated thereunder.
 
17.16 Governing Law.  To the extent not governed by federal law, the Plan and
all Award Agreements shall be construed in accordance with and governed by the
laws of the State of Delaware.
 
PAGE 18



--------------------------------------------------------------------------------



 



17.17 Additional Provisions.  Each Award Agreement may contain such other terms
and conditions as the Board or the Committee may determine, provided that such
other terms and conditions are not inconsistent with the provisions of this
Plan. In the event of any conflict or inconsistency between the Plan and an
Award Agreement, the Plan shall govern and the Award Agreement shall be
interpreted to minimize or eliminate such conflict or inconsistency.
 
PAGE 19